Mar 26 2015, 10:23 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
G. Allen Lidy                                             Gregory F. Zoeller
Roscoe Stovall, Jr., & Associates                         Attorney General of Indiana
Mooresville, Indiana
                                                          Eric P. Babbs
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Marvin Crussel,                                           March 26, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          16A01-1407-CR-304
        v.                                                Appeal from the Decatur Superior
                                                          Court

State of Indiana,                                         Lower Court Cause No.
                                                          16D01-1310-CM-698
Appellee-Plaintiff.
                                                          The Honorable Matthew D. Bailey,
                                                          Judge




Pyle, Judge.




Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015                Page 1 of 12
                                         Statement of the Case
[1]   Marvin Crussel (“Crussel”) appeals, following a bench trial, his conviction for

      Class B misdemeanor reckless driving.1 Crussel concedes that he drove at an

      unreasonably high rate of speed but argues that we should reverse his

      conviction because the evidence presented was insufficient to show

      endangerment. Concluding that the trial court, acting as factfinder, could have

      reasonably inferred that Crussel’s act of driving ninety-one miles per hour in a

      fifty-five mile-per-hour zone at around 10:30 p.m. in the dark of night on a

      portion of a country road that had houses and cross streets endangered the

      safety and property of others, we affirm his conviction.


[2]       We affirm.


                                                        Issue
[3]   Whether sufficient evidence supports Crussel’s conviction.


                                                        Facts
[4]   During the evening of October 16, 2013, Decatur County Sheriff’s Deputy Rob

      Goodfellow (“Deputy Goodfellow”) was parked, in his marked police car,

      alongside and perpendicular to County Road 1100 South. The deputy was

      parked on a portion of the county road west of Westport. Main Street in



      1
        IND. CODE § 9-21-8-52(a)(1)(A). We note that this statute was amended, effective July 1, 2015, and that the
      amendment was to a different subsection. Because Crussel committed his offense in 2013, we will apply the
      statute in effect at that time.



      Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015                         Page 2 of 12
      Westport turns into County Road 1100 South. This county road is “fairly

      straight” but also has “some hills in it.” (Tr. 6, 7). The portion of County Road

      1100 South where the deputy parked was located in a “rural” part of Decatur

      County, but there were houses present and there were three roads intersecting

      the county road. These three roads had two-way stop signs, while County

      Road 1100 South had no stop signs.


[5]   As the deputy was parked along the county road, it was “dark” outside, there

      was “[v]ery light traffic[,]” and “there was no rain and it wasn’t snowing.” (Tr.

      6). At around 10:39 p.m., Deputy Goodfellow saw a car—later identified as

      Crussel’s car—that was traveling westbound on County Road 1100 South from

      the direction of Westport. The deputy noted that the car “appeared to be at a

      higher rate of speed than fifty five” miles per hour, which was the speed limit

      for that road. (Tr. 8). Deputy Goodfellow saw Crussel’s car from

      approximately one-half mile away on “a straight portion” of the road. (Tr. 7).

      There were no other cars traveling in that area at that time. The deputy had a

      radar device and clocked Crussel’s speed at ninety-one miles per hour. Deputy

      Goodfellow then activated his lights and stopped Crussel.


[6]   Thereafter, the State charged Crussel with Class B misdemeanor reckless

      driving and speeding, a Class C infraction. The trial court held a bench trial on

      May 5, 2014. Deputy Goodfellow testified to the facts above. On cross

      examination, the deputy confirmed that there were no pedestrians, bicyclists, or

      schools in the area. After the State rested, Crussel moved for a directed verdict,

      arguing that, under the circumstances presented, the State had failed to present

      Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 3 of 12
      evidence on the element of endangerment of property or people. The State

      argued that “evidence of the extreme speed would constitute evidence in and of

      itself of endangerment to the safety and property of others.” (Tr. 17). The trial

      court denied Crussel’s motion.


[7]   Thereafter, Crussel testified that he was going from home to work when the

      deputy pulled him over for speeding. Additionally, he testified that the road

      condition was “dry[,]” that there was “no fog[,]” and that he could see clearly

      that night. (Tr. 21). Crussel also testified that he had lived in the area for

      thirteen years and that his car was generally in an operational condition.


[8]   When presenting its closing argument to the trial court, the State cited to Taylor

      v. State, 457 N.E.2d 594 (Ind. Ct. App. 1983), to support of its argument that

      “speed alone can support a reckless driving conviction.” (Tr. 23). Crussel, on

      the other hand, cited to Jackson v. State, 576 N.E.2d 607 (Ind. Ct. App. 1991), to

      support his argument that there was insufficient evidence of endangerment to

      support a conviction for reckless driving. The trial court took the matter under

      advisement to review the parties’ cases.


[9]   Subsequently, on May 13, 2014, the trial court entered a written order, in which

      it discussed the cases submitted by the parties and determined that “Crussel’s

      operation of his vehicle at 91 miles per hour in a 55 miles per hour speed zone

      was reckless and endangered the safety and property of others.” (App. 10).

      The trial court found Crussel guilty of the reckless driving and speeding, merged




      Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 4 of 12
       the speeding infraction into the reckless driving conviction, and imposed a

       $100.00 fine and court costs. Crussel now appeals his conviction.


                                                    Decision
[10]   Crussel argues that the evidence was insufficient to support his Class B

       misdemeanor reckless driving conviction.

[11]           When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original).


[12]   To sustain Crussel’s conviction for Class B misdemeanor reckless driving, the

       State was required to prove beyond a reasonable doubt that Crussel “operate[d]

       a motor vehicle and . . . recklessly . . . dr[ove] at such an unreasonably high rate

       of speed . . . under the circumstances as to . . . endanger the safety or property

       of others[.]” I.C. § 9-21-8-52(a)(1)(A). The reckless driving statute does not


       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015    Page 5 of 12
       require a showing of personal injury or damage to property by a driver in order

       to commit the offense. See State v. Seymour, 379 N.E.2d 535, 346 (Ind. Ct. App.

       1978) (analyzing a different subsection of prior version of the reckless driving

       statute).


[13]   Crussel does not challenge the elements that he recklessly drove his car at an

       unreasonably high rate of speed. Indeed, he acknowledges that he was driving

       “at a high rate of speed well in excess of the speed limits.” (Crussel’s Br. 6).

       He, however, contends that “driving 91 miles per hour in a 55 mile per hour

       zone does not support a finding that he endangered the property or safety of

       others.” (Crussel’s Br. 8). He contends that this Court should reverse his

       conviction because the “State did not present any evidence of endangerment

       other than excessive speed.” (Crussel’s Br. 8). In support of his argument, he

       cites to Jackson, in which another panel of this Court reversed the defendant’s

       reckless driving conviction based on insufficient evidence of endangerment.


[14]   The State, as the prosecutor did below, cites to Taylor to support its argument

       that “driving at an unreasonably high speed may suffice to support a

       conviction” for reckless driving. (State’s Br. 4). The State also asserts that,

       under the circumstances presented, the trial court could have concluded that

       Crussel’s unreasonably high speed endangered the safety and property of others

       and that Crussel’s arguments are merely a request to reweigh the evidence.


[15]   In Taylor, the defendant was convicted of reckless homicide after he drove

       seventy miles per hour in a thirty mile-per-hour zone, ran a stop sign, and


       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 6 of 12
collided with another car, killing the two people inside. Taylor, 457 N.E.2d at

596-97. On appeal, Taylor challenged the sufficiency of the evidence

supporting his conviction. Id. at 597. Another panel of this Court reviewed the

reckless driving statute when considering whether the defendant acted

recklessly when he drove forty miles over the speed limit. Id. at 598. When

discussing the reckless driving statute, the Taylor Court stated:


        Initially, it would appear the Reckless Driving statute is of
        minimal assistance in resolving the issue before us, given the use
        therein of the word “recklessly.” We believe, however, that the
        adverb “recklessly” was employed to lend flexibility to the
        operation of the statute. As we interpret the statute, Reckless
        Driving may be based on any one of the enumerated acts, but
        proof thereof creates a presumption of recklessness which the
        defendant may rebut. Therefore, in certain circumstances,
        operating a motor vehicle at an “unreasonably high rate of
        speed” may be sufficient to support a conviction of Reckless
        Driving.


        Although the legislature elected not to define “unreasonably high
        rate of speed,” it is clear that driving forty miles per hour in
        excess of the speed limit is unreasonable and reckless. The
        dangerousness of Taylor’s speeding vehicle was exacerbated by
        the fact that the pavement was wet and by the fact that he was
        unfamiliar with the area.


                                              *****


        The circumstances of this case reveal the dangerous nature of
        Taylor’s actions. Speed limits are regulated for the protection of
        public safety and are assessed with regard to particular road
        conditions. Failure to adhere to the speed limit, however, does

Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015     Page 7 of 12
               not necessarily constitute recklessness. A slight deviation from
               the limit does not thereby create a great risk of danger and,
               alternatively, it is conceivable that some violations are due to
               inadvertence. We cannot state that either is true in Taylor’s case,
               given the substantial differential between the speed of his vehicle
               and the speed limit.


       Id. The Taylor Court concluded that, in the “absence of any rebuttal evidence,”

       the evidence was sufficient to show that Taylor had acted recklessly and to

       support his conviction. Id.


[16]   In Jackson, the defendant, at 1:00 a.m., skidded in a semi-circle on his

       motorcycle in the middle of North Keystone Avenue in Indianapolis, spun his

       rear tires in his own yard, and then drove approximately forty-five miles per

       hour toward an alley. Jackson, 576 N.E.2d at 608. Jackson was convicted of

       Class B misdemeanor reckless driving and appealed the sufficiency of his

       conviction. Id. at 608-09. On appeal, another panel of this Court noted that the

       evidence showed that the pavement was dry and there was no indication that

       there were any other motorist or pedestrian in the area at that early morning

       hour. Id. at 610. We did not, however, indicate what the speed limit was or

       how much the defendant had exceeded the speed limit. We held that,

       considering the circumstances surrounding Jackson’s conduct, there was “not

       sufficient evidence of probative value to prove beyond a reasonable doubt that

       he drove at such an unreasonably high rate of speed so as to endanger the safety

       or property of others[,]” and we reversed his conviction for reckless driving. Id.




       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 8 of 12
[17]   After analyzing these cases, we note that neither one explicitly controls our

       analysis of whether there was sufficient evidence of endangerment to support

       Crussel’s reckless driving conviction.2 While the Taylor Court reviewed the

       reckless driving statute and concluded that, “in certain circumstances, operating

       a motor vehicle at an ‘unreasonably high rate of speed’ may be sufficient to

       support a conviction of Reckless Driving[,]” the main focus of its analysis was

       on the element of recklessness. Taylor, 457 N.E.2d at 598. Additionally, while

       the Jackson Court evaluated whether there was sufficient evidence of

       endangerment, its analysis did not involve a discussion of the defendant’s

       speed, in conjunction with other circumstances, when making that

       determination.


[18]   Instead, we focus on the language of the reckless driving statute and our

       standard of review as set forth by our Indiana Supreme Court. The statute at

       issue required that the State prove that Crussel operated a motor vehicle and

       “recklessly . . . dr[ove] at such an unreasonably high rate of speed . . . under the

       circumstances as to . . . endanger the safety or property of others[.]” I.C. § 9-

       21-8-52(a)(1)(A).


[19]   Again, Crussel does not dispute that he drove recklessly at an unreasonably

       high rate of speed. Crussel asserts that the evidence was insufficient to support

       his reckless driving conviction, contending that the only evidence of



       2
         We note that both Jackson and Taylor addressed a prior version of the reckless driving statute, Indiana Code
       § 9-4-1-56.1, but that the relevant language at issue in this case was contained in that version of the statute as
       well. Compare I.C. § 9-4-1-56.1 to I.C. § 9-21-8-52.

       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015                              Page 9 of 12
       endangerment was his excessive speed. We agree, in part, with Crussel’s

       assertion. We generally agree that a defendant’s unreasonably high rate of

       speed, in and of itself, would not be the sole determining factor when analyzing

       whether the element of endangerment has been satisfied. Instead, a defendant’s

       speed, in conjunction with the other attending “circumstances” surrounding a

       defendant’s act of recklessly driving at an unreasonably high rate of speed, will

       serve to determine whether a defendant has endangered the safety or property

       of others. See I.C. § 9-21-8-52(a)(1)(A). We, however, disagree that the

       evidence was insufficient to support Crussel’s conviction.


[20]   Here, there was evidence regarding the attending “circumstances” under which

       Crussel recklessly drove at an unreasonably high rate of speed from which the

       trial court could have inferred that he endangered the safety or property of

       others. The evidence reveals that Deputy Goodfellow was parked alongside a

       portion of County Road 1100 South at 10:39 p.m. when he saw Crussel driving

       ninety-one miles per hour. Deputy Goodfellow saw Crussel’s car from

       approximately one-half mile away on “a straight portion” of the county road.

       (Tr. 7). At the time the deputy stopped Crussel, it was dark, there was no rain

       or snow, and there were no other motorists, bicyclists, or pedestrians present.

       The part of the county road where the deputy saw Crussel driving was located

       in a “rural” part of Decatur County, but there were houses present and there

       were three roads intersecting the county road. Crussel testified that the road

       condition was “dry[,]” that there was “no fog[,]” and that he could see clearly




       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 10 of 12
       that night. (Tr. 21). Crussel also testified that he had lived in the area for

       thirteen years and that his car was generally in an operational condition.


       Crussel points to certain circumstances and argues that they “clearly cut against

       a finding of endangerment[.]” (Crussel’s Br. 6). However, the trial court, faced

       with the evidence of all the circumstances surrounding Crussel’s speeding on

       the county road, weighed that evidence and determined that “Crussel’s

       operation of his vehicle at 91 miles per hour in a 55 miles per hour speed zone

       was reckless and endangered the safety and property of others.” (App. 10).

       Based on the evidence presented, it was reasonable for the trial court, as

       factfinder, to have drawn an inference that Crussel endangered the safety and

       property of others from the evidence that Crussel drove his car ninety-one miles

       per hour in a fifty-five mile-per-hour zone in the dark of night on a country road

       that had houses and cross streets in the area. See Tin Thang v. State, 10 N.E.3d

       1256, 1260 (Ind. 2014) (explaining that “when determining whether the

       elements of an offense are proven beyond a reasonable doubt, a fact-finder may

       consider both the evidence and the resulting reasonable inferences”) (emphasis in

       original). See also Drane, 867 N.E.2d at 146 (explaining that when we “must

       consider only the probative evidence and reasonable inferences supporting the

       verdict”) (emphasis in original).


[21]   Crussel’s argument—which in essence challenges the significance applied to the

       evidence of the circumstances surrounding his act of recklessly driving at an

       unreasonably high rate of speed—is nothing more than an invitation to reweigh

       the evidence, which we will not do. See id. Because there was probative

       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 11 of 12
       evidence from which the factfinder could have found Crussel guilty beyond a

       reasonable doubt of Class B misdemeanor reckless driving, we affirm his

       conviction. See id. at 147 n.4 (stating that “appellate courts must affirm ‘if the

       probative evidence and reasonable inferences drawn from that evidence could

       have allowed a reasonable trier of fact to find the defendant guilty beyond a

       reasonable doubt’”) (quoting McHenry, 820 N.E.2d 124, 126 (Ind. 2005)

       (quoting Tobar v. State, 740 N.E.2d 109, 112 (Ind. 2000)) (emphasis in original).


[22]   Affirmed.


       Barnes, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 16A01-1407-CR-304 | March 26, 2015   Page 12 of 12